SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended July 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number 000-49961 MAGNUS INTERNATIONAL RESOURCES INC. (Exact Name of Registrant as Specified in its Charter) Nevada 98-0351859 (State or other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 115 – 280 Nelson Street, Vancouver, BC Canada V6B 2E2 (Address of Principal Executive Offices) (Zip Code) 1-604-694-1432 (Registrant's Telephone Number, Including Area Code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act:YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act:YesoNox Table of Contents Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to the filing requirements for the past 90days:YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o* *The registrant has not yet been phased into the interactive data requirements. Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K orany amendment to this Form10-K:YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x State issuer’s revenues for its most recent fiscal year.July 31, 2011: $-0- Aggregate market value of outstanding Common Stock held by non-affiliates: As of July 31, 2011, the aggregate market value of outstanding Common Stock of the registrant held by non-affiliates was approximately $825,823. Outstanding Common Stock: As of July 31, 2011, the Company had 54,470,740 shares of Common Stock outstanding. ii Table of Contents TABLE OF CONTENTS Page USE OF NAMES 1 CURRENCY 1 METRIC CONVERSION TABLE 1 UNCERTAINTY OF FORWARD-LOOKING STATEMENTS 1 PART I ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 11 ITEM 2. DESCRIPTION OF PROPERTIES 11 ITEM 3. LEGAL PROCEEDINGS 15 ITEM 4. SUBMISSION OF MATTERS TO VOTE OF SECURITY HOLDERS 15 PART II ITEM 5. MARKET FOR COMPANY’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OFEQUITY SECURITIES 15 ITEM 6. SELECTED FINANCIAL DATA 19 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 19 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 24 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 34 ITEM 9A. CONTROLS AND PROCEDURES 34 ITEM 9B. OTHER INFORMATION 36 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 36 ITEM 11. EXECUTIVE COMPENSATION 51 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 54 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 55 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 55 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENTS SCHEDULES 56 SIGNATURES 57 iii Table of Contents USE OF NAMES In this report, the terms “Magnus,” the “Company,” “we,” or “us,” unless the context otherwise requires, mean Magnus International Resources Inc. and its subsidiaries. CURRENCY Unless otherwise specified, all dollar amounts in this report are expressed in United States dollars. METRIC CONVERSION TABLE To Convert Imperial Measurement Units To Metric Measurement Units Multiply by Acres Hectares Feet Meters Miles Kilometers Tons (short) Tonnes Gallons Liters Ounces (troy) Grams Ounces (troy) per ton (short) Grams per tonne UNCERTAINTY OF FORWARD-LOOKING STATEMENTS This document, including any documents that are incorporated by reference, contains forward-looking statements concerning, among other things, mineralized material, proven or probable reserves and cash operating costs. Such statements are typically punctuated by words or phrases such as “anticipates”, “estimates”, “projects”, “foresees”, “management believes”, “believes” and words or phrases of similar import. Such statements are subject to certain risks, uncertainties or assumptions. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected. Important factors that could cause actual results to differ materially from those in such forward-looking statements are identified in this document under “PartI—Item1. Description of the Business and Risk Factors”. Magnus assumes no obligation to update these forward-looking statements to reflect actual results, changes in assumptions, or changes in other factors affecting such statements. PART I ITEM 1.DESCRIPTION OF BUSINESS General Overview Magnus is a mineral exploration company that specializes in identifying, acquiring and developing precious and base metal properties. The Company has been active in Uganda since 2007 where it has a 100% interest in four mineral properties as at July 31, 2011: Buhweju/Rubindi, Kigumba/Masindi, Kidera,and Nyanga. Subsequent to July 31, 2011, the Company ceased to have interests in the Buhweju/Rubindi, Kigumba/Masindi projects.The Company was incorporated under the laws of the State of Nevada, USA on April 4, 2001 and has a July 31st fiscal year end. The current addresses, telephone and facsimile numbers of the offices of the Company are: 1 Table of Contents Corporate Office Mailing Address Uganda Office 522 – 625 Howe Street, Vancouver, BC Canada V6C 2T6 Tel: (604) 694-1432 115 - 280 Nelson Street Vancouver, BC Canada V6B 2E2 Plot 1A Mugwanya Road Entebbe, Uganda Tel: +256(0) 7734 63095 The price of the Company’s common stock was quoted for trading on the over-the-counter bulletin board (“OTCBB”) since March 25, 2003.On November 14, 2007, the Company received notice of the suspension of the quotation of its shares on the OTCBB for one year for late filing of annual and/or quarterly reports, and on December 6, 2007 the Company’s shares were removed from quotation on the OTCBB.The Company’s shares are now quoted for trading on the Pink Sheets over-the-counter quotation system under the symbol “MGNU”. Property Agreements Property Agreements - Africa In Africa, the Company, through its indirect wholly-owned subsidiaries, African Mineral Fields Limited and AB Mining Ltd. (each of which are wholly-owned by the Company’s wholly-owned subsidiary, African Mineral Fields Inc. (“AMF”)), has a 100% interest in four mineral projects in Uganda (comprising 7 mineral exploration licenses): Buhweju/Rubindi, Kigumba/Masindi, Kidera, and Nyanga.Two exploration licenses expired during the year and were relinquished. Mubende Property On September 1, 2006, AMF entered into an agreement (the “Mubende Agreement”) with Flemish Investments Limited (“Flemish”) under which AMF purchased a 100% right, title and interest in and to the mineral exploration licenses respecting 780 square kilometers of land in central Uganda (the “Mubende Property”).The purchase price paid by AMF for the Mubende Property was $25,000 and the issuance of 250,000 common shares of AMF (since exchanged for Magnus shares).In addition, under the Mubende Agreement AMF was required to issue additional AMF common shares, to a maximum of 300,000 additional shares, to Flemish for each economically mineable ounce of gold on the Mubende Property that is proven to be a measured and indicated resource.To date, there is not a measured or indicated resource on the Mubende Property, and accordingly no additional shares have been issued to Flemish. The Mubende exploration licenses EL0116, EL0122 and EL0123 covering 780 sq. km expired in August 2009.The Company reapplied for EL0122 and EL0123 in the Mubende area. The Company was granted new licenses over the same areas as EL0122 and EL0123, with new numbers EL0585 and EL0586 respectively. The Company has been advised by the Uganda Ministry of Mines that EL0585 and EL0586 were issued in error and the Company is not entitled to these licences. The Company is not pursuing rectification of this matter and no longer has an interest in this project. Kigumba /Masindi Project On May 12, 2008, a mineral exploration license covering 363 square kilometers of land in western Uganda (the “Kigumba/Masindi Property”) was granted to the Company. A 20km long uranium anomaly on the license was picked up by processing the data from the airborne geophysical survey was flown over 80% of Uganda. Since acquiring this licence, three additional licences totalling 1402.55 square kilometers were also acquired. 2 Table of Contents Work completed at the Kigumba/Masindi Property includes 84 soil samples collected along three sample lines totaling 9,400 metres and hand-held scintillometer readings taken along five lines totaling 11,545 metres. These surveys were conducted across the main uranium radiometric anomaly. The results of this ground survey indicated that there is a distinct enriched zone, with an element association of U, Th, K, Ce and La (the last two elements being Rare Earth Elements), which is closely associated with the airborne anomaly. The partial leach semi-quantitative analytical method shows that Uranium reaches a maximum value of 18 ppm above a background of some 1.6 ppm and Thorium has a maximum value of 103 ppm. The anomalous U and Th samples were re-analyzed by means of pressed pellet XRF for more quantitative results. The soil values show Uranium values reaching 35 ppm and Thorium values reaching 141 ppm. One of the Company’s licences in this project expired in May, 2011 and the reminder expired in August and September 2011. Buhweju/Rubindi Project On May 12, 2008, a mineral exploration license covering 291 square kilometers of land in southwestern Uganda (the “Buhweju/Rubindi Property”) was granted to the Company. Since acquiring this licence, an additional licence covering 429 square kilometers was also acquired. Work completed at the Buhweju/Rubindi property includes 113 stream sediment samples and 3 rock grab samples from rivers and streams which drain off the Buhweju plateau to the west. The results show no obvious areas of anomalous gold for follow up exploration. The preliminary assay reports indicated a value of >10 ppm in a sample on Rubindi EL, but this high value was not replicated on check and re-assay of this sample. Another sample on Kanoni EL returned 2.36 ppm gold in the first assay but again this was not replicated in the check assay, which returned <0.001ppm. There could be an indication of nugget coarse gold. Uranium (U) values are in general higher on the Kanoni EL, situated over basement rocks. These values are up to 74ppm. One of the Company’s licences in this project expired in May, 2011 and the remining license expired in September 2011. Kidera Project On June 30, 2008, a mineral exploration license covering 485 square kilometers of land in central Uganda (the “Kidera Property”) was granted to the Company.This license was renewed effective June 29, 2011 for two years but with reduced area of 240 square kilometers. The Company is evaluating this project for tantalum, rare earth metals and diamonds, based on interpretation of airborne radiometric and magnetic anomalies. During the year a ground survey across a large radiometric anomaly and single point magnetic anomalies was completed. A total of 156 soil samples were collected along seven lines totaling 31,200 metres, 55 heavy mineral concentrate samples along four lines totaling 5,000 metres and 68 rock samples collected over outcropping granite. This first phase of surface geochemical exploration has shown that there is a low potential for rare metals – REE, Tantalum and Niobium. The radiometric anomaly prominently displayed in the airborne coverage is underlain by silica rich per-aluminous granitic rocks. These rocks are not ideally suited for rare metal mineralisation, and the results indicate background levels with no clear evidence for anomalous concentrations. Results from heavy mineral concentrates show that six out of sixteen samples reported possible kimberlite indicator minerals. Nyanga Project On June 30, 2008, a mineral exploration license covering 23.28 square kilometers of land in central Uganda (the “Nyanga Property”) was granted to the Company. This license was renewed effective June 29, 2011 for two years but with reduced area of 11.52 square kilometers. On June 16, 2010, a further mineral exploration license covering 79.60 square kilometers was granted to the west and north of the original Nyanga license.The Company intends to evaluate the tantalum potential at this project. 3 Table of Contents An exploration report on the Nyanga quarry was obtained by the Company which included historical information and work conducted in 2000. Results from this period indicate selected high grades of tantalum and niobium in channel trench samples from historical artisanal mine workings. Property Agreements – China Yunnan Long Teng Mining Ltd. – Huidong Property Through a joint venture agreement, the Company previously had interest, or contingent interest, in the Huidong Property, comprising 83.29 square kilometers in Sichuan Province, China. On September 29, 2004 the joint venture agreement entered into by the Company on July 6, 2004 was approved by the Chinese government.With the approval, a new joint venture company, Yunnan Long Teng Mining Ltd., (“Long Teng”) was formed.The Company owned 90% of the issued shares of Long Teng until May 28, 2008. On May 28, 2008, the Company entered an agreement to sell 100% of Long Teng (including the remaining 10% the Company was then negotiating to acquire) for proceeds of RMB 21,000,000 (approximately $3,072,000). The Company subsequently entered into a number of amending agreements (including penalties for late payment) relating to the sale of Long Teng. The penalties for late payment added a further RMB 1,260,000 in payments bringing the total sale price of Long Teng to RMB 22,260,000 ($3,256,730).As at July 31, 2011, Magnus had received $3,137,829 in proceeds from the sale of Long Teng, not including proceeds collected and not remitted by an intermediary the Company engaged to effect exchange of the currency to US Dollars and transmission to the Company’s office in Canada, and was still owed $118,901 by the intermediary. Corporate Structure The Company has one wholly owned subsidiary, African Mineral Fields Inc. (incorporated under the laws of the British Virgin Islands), which in turn has incorporated two subsidiaries, African Mineral Fields Limited and AB Mining Limited (both incorporated under the laws of Uganda). The following chart describes the Company’s corporate structure and material subsidiaries: 4 Table of Contents Principal Products At this time we do not have any product for sale as we are in the beginning stages of our exploration and development of our mineral properties to which we have indirectly acquired the exploration licenses. Employees As at July 31, 2011, the Company had no employees (over and above its directors, officers and consultants) employed in Vancouver, British Columbia. The Company’s operating subsidiary in Uganda, African Mineral Fields Limited, employs three persons: one accountant and two housekeepers. The Company uses consultants with specific skills to assist with various aspects of its exploration, project evaluation, due diligence, acquisition initiatives, corporate governance, property management, and with accounting and legal matters. Other Property Interests and Mining Claims The Company currently only has interests in the above-noted properties in Uganda. Government Regulation Mining operations and exploration activities are subject to various national, state, provincial and local laws and regulations in the United States, Canada, and Uganda as well as other jurisdictions, which govern prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, protection of the environment, mine safety, hazardous substances and other matters. The Company believes that it is and will continue to be in compliance in all material respects with applicable statutes and the regulations passed in the United States, Canada and Uganda.There are no current orders or directions relating to the Company with respect to the foregoing laws and regulations. Environmental Regulation The Company's exploration projects are subject to various federal, state and local laws and regulations governing protection of the environment in North America and Uganda. These laws often change and, as a general matter, are becoming more restrictive. The Company's policy is to conduct business in a way that safeguards public health and the environment. The Company believes that its operations are conducted in material compliance with applicable laws and regulations. Changes to current local, state or federal laws and regulations in the jurisdictions where the Company operates or may operate in the future could require additional capital expenditures and increased operating costs. Although the Company is unable to predict what additional legislation, if any, might be proposed or enacted, additional regulatory requirements could impact the economics of its projects. In the preceding year, there were no material environmental incidents or non-compliance with any applicable environmental regulations. The Company estimates that it will not incur material capital expenditures for environmental control facilities during the current fiscal year. Competition Magnus is a grassroots mineral exploration company. The mineral exploration industry is competitive, with many companies competing for the limited number of precious and base metals acquisition and exploration opportunities that are economic under current or foreseeable metals prices, as well as for available investment funds. With metal prices at their current levels, activity in the industry has increased dramatically, and competition is also high for the recruitment of qualified personnel and equipment. 5 Table of Contents The Company believes no single company has sufficient market power to affect the price or supply of gold or other minerals in the world market. Transfer Agent We have engaged Pacific Stock Transfer Company of 4045 South Spencer Street, Suite 403, Las Vegas, Nevada 89119 as our stock transfer agent. Available Information The Company’s website is www.magnusresources.com, where information about the Company may be reviewed and obtained.In addition, the Company’s filings with the Securities and Exchange Commission (“SEC”) may be accessed at the internet address of the SEC, which is http://www.sec.gov.Also, the public may read and copy any materials that the Company files with at the SEC’s Public Reference Room at treet, N.E., Room 1580 Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Subsequent Events Exploration licenses EL 359 and EL 369 of the Kigumba/Masindi project expired on August 24, 2011, EL 358 of the Kigumba/Masindi project expired on September 9, 2011 and EL 357 ofthe Buhweju/Rubindi project expired on September 9, 2011.The Company has no further interests in the Kigumba/Masindi and Buhweju/Rubindi projects after the expiry of these licenses. ITEM 1A.Risk Factors The following risk factors should be considered in connection with an evaluation of the business of the Company: THE COMPANY'S LIMITED OPERATING HISTORY MAKES IT DIFFICULT FOR YOU TO JUDGE ITS PROSPECTS. The Company has a limited operating history upon which an evaluation of the Company, its current business and its prospects can be based. You should consider any purchase of the Company's shares in light of the risks, expenses and problems frequently encountered by all companies in the early stages of its corporate development. LIQUIDITY AND CAPITAL RESOURCES ARE UNCERTAIN. For the year ended July 31, 2011, the Company had a loss from continuing operations of $299,769. At July 31, 2011, the Company had a working capital deficiency of $409,903. Magnus needs to raise additional capital by way of an offering of equity securities, an offering of debt securities, or by obtaining financing through a bank or other entity. The Company has not established a limit as to the amount of debt it may incur nor has it adopted a ratio of its equity to debt allowance. If the Company needs to obtain additional financing, there is no assurance that financing will be available from any source, that it will be available on terms acceptable to us, or that any future offering of securities will be successful. If additional funds are raised through the issuance of equity securities, there may be a significant dilution in the value of the Company’s outstanding common stock. The Company could suffer adverse consequences if it is unable to obtain additional capital which would cast substantial doubt on its ability to continue its operations and growth. 6 Table of Contents WE HAVE A GOING CONCERN OPINION FROM OUR AUDITORS, INDICATING THE POSSIBILITY THAT WE MAY NOT BE ABLE TO CONTINUE TO OPERATE. We anticipate generating losses for the next 12 months.Therefore, we may be unable to continue operations in the future as a going concern.No adjustment has been made in the accompanying financial statements to the amounts and classification of assets and liabilities which could result should we be unable to continue as a going concern.If we cannot continue as a viable entity, our shareholders may lose some or all of their investment in the Company. THERE CAN BE NO ASSURANCE THAT WE WILL BE CAPABLE OF RAISING THE ADDITIONAL FUNDING THAT WE NEED TO CARRY OUT OUR DEVELOPMENT AND EXPLORATION OBJECTIVES. The further development and exploration of our mineral properties depends upon our ability to collect on monies owed to the Company or obtain financing through capital markets, or other means.There is no assurance that we will be successful in obtaining financing as and when needed. Unfavorable market conditions may make it difficult or impossible for us to obtain debt financing or equity financing on acceptable terms or at all.Failure to collect monies owed to the Company or to obtain additional financing on a timely basis may cause us to postpone our development plans, forfeit rights in some or all of our properties or reduce or terminate some or all of our operations. WE DO NOT HAVE EXPERIENCE IN PLACING PROPERTIES INTO PRODUCTION. We have no experience in placing mineral properties into production, and our ability to do so will be dependent upon using the services of appropriately experienced personnel or entering into agreements with other major resource companies that can provide such expertise.There can be no assurance that we will have available to us the necessary expertise to take a mineral deposit into production. THE VALUE AND TRANSFERABILITY OF THE COMPANY'S SHARES MAY BE ADVERSELY IMPACTED BY THE LIMITED TRADING MARKET FOR ITS SHARES AND THE PENNY STOCK RULES. There is only a limited trading market for the Company’s shares. The Company’s common stock is quoted for trading on the Pink Sheets quotation market and “bid” and “asked” quotations regularly appear on the Pink Sheets quotation market under the symbol “MGNU”. There can be no assurance that the Company’s common stock will trade at prices at or above its present level, and an inactive or illiquid trading market may have an adverse impact on the market price. In addition, holders of the Company’s common stock may experience substantial difficulty in selling their securities as a result of the “penny stock rules”, which restrict the ability of brokers to sell certain securities of companies whose assets or revenues fall below the thresholds established by those rules. OUR STOCK IS A PENNY STOCK.TRADING OF OUR SHARES MAY BE RESTRICTED BY THE SEC’S PENNY STOCK REGULATIONS AND FINRA’S SALES PRACTICE REQUIREMENTS, WHICH MAY LIMIT A SHAREHOLDER’S ABILITY TO BUY AND SELL OUR SHARES. The Securities and Exchange Commission has defined “penny stock” under Rule 3a51-1 and as such our stock is penny stock.Our securities are covered by the penny stock rules, Rule 15g-9, which imposes additional sales practice requirements, including disclosure requirements, on broker-dealers who sell to persons other than established customers and “accredited investors”.The disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for stock that is subject to the penny stock rules.The penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in, and limit the marketability of, our common stock. In addition, the Financial Industry Regulatory Authority has adopted rules that require a broker/dealer, when recommending an investment to a customer, to have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker/dealers must make reasonable efforts to obtain 7 Table of Contents information about the customer’s financial status, tax status, investment objectives and other information.Interpretations of these rules suggest that there is a high probability that speculative low-priced securities will not be suitable for some customers.The Financial Industry Regulatory Authority requirements make it more difficult for broker/dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock. BECAUSE WE DO NOT INTEND TO PAY ANY CASH DIVIDENDS ON OUR SHARES OF COMMON STOCK, OUR STOCKHOLDERS WILL NOT BE ABLE TO RECEIVE A RETURN ON THEIR SHARES UNLESS THEY SELL THEM. We intend to retain any future earnings to finance the development and expansion of our business. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them. FUTURE SALES OF SHARES MAY ADVERSELY IMPACT THE VALUE OF THE COMPANY'S STOCK. If required, the Company may seek to raise additional capital through the sale of common stock. Future sales of shares by the Company or its stockholders could cause the market price of its common stock to decline. MINERAL EXPLORATION AND DEVELOPMENT ACTIVITIES ARE SPECULATIVE IN NATURE. Resource exploration and development is a speculative business, characterized by a number of significant risks including, among other things, unprofitable efforts resulting not only from the failure to discover mineral deposits but from finding mineral deposits which, though present, are insufficient in quantity and quality to return a profit from production. The marketability of minerals acquired or discovered by the Company may be affected by numerous factors which are beyond the control of the Company and which cannot be accurately predicted, such as market fluctuations, the proximity and capacity of milling facilities, mineral markets and processing equipment and such other factors as government regulations, including regulations relating to royalties, allowable production, importing and exporting of minerals and environmental protection, the combination of which factors may result in the Company not receiving an adequate return of investment capital. Substantial expenditures are required to establish ore reserves through drilling, to develop metallurgical processes to extract the metal from the ore and, in the case of new properties, to develop the mining and processing facilities and infrastructure at any site chosen for mining. Although substantial benefits may be derived from the discovery of a major mineralized deposit, no assurance can be given that minerals will be discovered in sufficient quantities and grades to justify commercial operations or that funds required for development can be obtained on a timely basis. Estimates of reserves, mineral deposits and production costs can also be affected by such factors as environmental permitting regulations and requirements, weather, environmental factors, unforeseen technical difficulties, unusual or unexpected geological formations and work interruptions. In addition, the grade of ore ultimately mined may differ from that indicated by drilling results. Short term factors relating to reserves, such as the need for orderly development of ore bodies or the processing of new or different grades, may also have an adverse effect on mining operations and on the results of operations. Material changes in ore reserves, grades, stripping ratios or recovery rates may affect the economic viability of any project. THE COMPANY WILL BE SUBJECT TO OPERATING HAZARDS AND RISKS WHICH MAY ADVERSELY AFFECT THE COMPANY'S FINANCIAL CONDITION. Mineral exploration involves many risks, which even a combination of experience, knowledge and careful evaluation may not be able to overcome. The Company's operations will be subject to all the hazards and risks normally incidental to exploration, development and production of metals, such as unusual or unexpected formations, cave-ins or pollution, all of which could result in work stoppages, damage to property and possible environmental damage. The Company does not have general liability insurance covering its operations and does not presently intend to obtain liability insurance as to such hazards and liabilities. Payment of any liabilities as a result could have a materially adverse effect upon the Company's financial condition. 8 Table of Contents THE COMPANY'S ACTIVITIES WILL BE SUBJECT TO ENVIRONMENTAL AND OTHER INDUSTRY REGULATIONS WHICH COULD HAVE AN ADVERSE EFFECT ON THE FINANCIAL CONDITION OF THE COMPANY. The Company's activities are subject to environmental regulations promulgated by government agencies from time to time. Environmental legislation generally provides for restrictions and prohibitions on spills, releases or emissions of various substances produced in association with certain mining industry operations, such as seepage from tailing disposal areas, which would result in environmental pollution. A breach of such legislation may result in imposition of fines and penalties. In addition, certain types of operations require the submission and approval of environmental impact assessments. Environmental legislation is evolving in a manner which means stricter standards and enforcement, fines and penalties for non-compliance are more stringent. Environmental assessments of proposed projects carry a heightened degree of responsibility for companies and directors, officers and employees. The cost of compliance with changes in governmental regulations could have an adverse effect on the financial condition of the Company. The operations of the Company including exploration and development activities and commencement of production on its properties, require permits from various federal, state, provincial and local governmental authorities and such operations are and will be governed by laws and regulations governing prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, toxic substances, land use, environmental protection, mine safety and other matters. Companies engaged in the development and operation of mines and related facilities generally experience increased costs and delays in production and other schedules as a result of the need to comply with applicable laws, regulations and permits. Failure to comply with applicable laws, regulations, and permitting requirements may result in enforcement actions thereunder, including orders issued by regulatory or judicial authorities causing operations to cease or be curtailed, and may include corrective measures requiring capital expenditures, installation of additional equipment, or remedial actions. Parties engaged in mining operations may be required to compensate those suffering loss or damage by reason of the mining activities and may have civil or criminal fines or penalties imposed for violations of applicable laws or regulations and, in particular, environmental laws. THE COMPANY’S PROPERTIES ARE LOCATED IN UGANDA, A DEVELOPING COUNTRY WHICH HAS HISTORICALLY EXPERIENCED PERIODS OF CIVIL UNREST AND POLITICAL AND ECONOMIC INSTABILITY. All of the Company’s African properties are located in Uganda, a developing country which has historically experienced periods of civil unrest and political and economic instability.Although the political and economic climate in Uganda is currently stable, any negative changes in governmental laws, regulations, economic conditions, or political attitudes in Uganda are beyond the control of the Company and may adversely affect its business. The Company’s operations may be affected in varying degrees by government regulations, policies or directives with respect to restrictions on production or sales, price controls, export controls, repatriation of income, income taxes, carried interests for the state, expropriation of property and environmental legislation. Magnus may also be required to negotiate property agreements with the Ugandan government, which may impose conditions that will affect the viability of the project such as providing the government with free carried interests or providing subsidies for the development of the local infrastructure or other social assistance. There can be no assurance that Magnus will be successful in concluding such agreements on commercially acceptable terms or that these agreements will be successfully enforced in Uganda. As a result of the limited but improving infrastructure present in Uganda, land titles systems are not developed to the extent found in many developed nations. Although Magnus believes that it has good title to its mineral properties in Uganda, there is little it can do to control this risk. Magnus holds rights to explore its mineral properties in Uganda, but no assurance can be given that the Ugandan government will not revoke or significantly alter the conditions of the applicable licenses and that such licenses will not be challenged or impugned by third parties. There is no certainty that such rights or additional rights applied for will be granted or renewed on terms satisfactory to Magnus. There can be no assurance that claims by third parties against the Company’s properties will not be asserted at a future date. 9 Table of Contents WE MAY BE UNABLE TO ENFORCE OUR LEGAL RIGHTS IN CERTAIN CIRCUMSTANCES. In the event of a dispute arising at or in respect of our foreign operations, we may be subject to the exclusive jurisdiction of foreign courts or may not be successful in subjecting foreign persons to the jurisdiction of courts in the United States, Canada or other jurisdictions.We may also be hindered or prevented from enforcing our rights with respect to a governmental entity or instrumentality because of the doctrine of sovereign immunity. COMPETITION MAY HAVE AN IMPACT ON THE COMPANY'S ABILITY TO ACQUIRE ATTRACTIVE MINERAL PROPERTIES, WHICH MAY HAVE AN ADVERSE IMPACT ON THE COMPANY'S OPERATIONS. Significant and increasing competition exists for the limited number of mineral acquisition opportunities available. As a result of this competition, some of which is with large established mining companies with substantial capabilities and greater financial and technical resources than the Company, the Company may be unable to acquire attractive mineral properties on terms it considers acceptable. Accordingly, there can be no assurance that any exploration program intended by the Company on properties it intends to acquire will yield any reserves or result in any commercial mining operation. DOWNWARD FLUCTUATIONS IN METAL PRICES MAY SEVERELY REDUCE THE VALUE OF THE COMPANY. The Company has no control over the fluctuations in the prices of the metals for which it is exploring.A significant decline in such prices would severely reduce the value of the Company. THE COMPANY CURRENTLY RELIES ON CERTAIN KEY INDIVIDUALS AND THE LOSS OF ONE OF THESE CERTAIN KEY INDIVIDUALS COULD HAVE AN ADVERSE EFFECT ON THE COMPANY. The Company’s success depends to a certain degree upon certain key members of the management. These individuals are a significant factor in the Company's growth and success. The loss of the service of members of the management and certain key employees could have a material adverse effect on the Company. In particular, the success of the Company is highly dependant upon the efforts of the President, Treasurer, Secretary, CEO and director of the Company, Graham Taylor, the loss of whose services would have a material adverse effect on the success and development of the Company. THE COMPANY DOES NOT MAINTAIN KEY MAN INSURANCE TO COMPENSATE THE COMPANY FOR THE LOSS OF CERTAIN KEY INDIVIDUALS. The Company does not anticipate having key man insurance in place in respect of any of its senior officers or personnel, although the Board has discussed and investigated the prospect of obtaining key man insurance for Graham Taylor. THE COMPANY’S PRESIDENT AND CHIEF EXECUTIVE OFFICER, GRAHAM TAYLOR, ALSO SERVES AS PRESIDENT, CHIEF EXECUTIVE OFFICER AND/OR DIRECTOR FOR SOME OTHER ACTIVE COMPANIES. Mr. Taylor also serves as president, chief executive officer and/or director for Arcview Entertainment Inc. (a motion picture distribution company).This list may also expand in the future. Mr. Taylor currently devotes 90% of his time to Magnus and 10% to Arcview Entertainment.As Mr. Taylor focuses part of his time on other companies, this may have a material adverse effect on the success and development of the Company. 10 Table of Contents WE ARE AN EXPLORATION STAGE COMPANY, AND THERE IS NO ASSURANCE THAT A COMMERCIALLY VIABLE DEPOSIT OR "RESERVE" EXISTS ON ANY PROPERTIES FOR WHICH THE COMPANY HAS, OR MIGHT OBTAIN, AN INTEREST. The Company is an exploration stage company and cannot give assurance that a commercially viable deposit, or “reserve,” exists on any properties for which the Company currently has (through a joint venture agreement) or may have (through potential future joint venture agreements or acquisitions) an interest. Therefore, determination of the existence of a reserve depends on appropriate and sufficient exploration work and the evaluation of legal, economic, and environmental factors. If the Company fails to find a commercially viable deposit on any of its properties, its financial condition and results of operations will be materially adversely affected. WE REQUIRE SUBSTANTIAL FUNDS MERELY TO DETERMINE WHETHER COMMERCIAL MINERAL DEPOSITS EXIST ON OUR PROPERTIES. Any potential development and production of the Company’s exploration properties depends upon the results of exploration programs and/or feasibility studies and the recommendations of duly qualified engineers and geologists. Such programs require substantial additional funds. Any decision to further expand the Company’s operations on these exploration properties is anticipated to involve consideration and evaluation of several significant factors including, but not limited to: ● Costs of bringing each property into production, including exploration work, preparation of production feasibility studies, and construction of production facilities; ● Availability and costs of financing; ● Ongoing costs of production; ● Market prices for the minerals to be produced; ● Environmental compliance regulations and restraints; and ● Political climate and/or governmental regulation and control. GENERAL MINING RISKS Factors beyond the control of Magnus may affect the marketability of any substances discovered from any resource properties the Company may acquire. Metal prices, in particular gold and copper prices, have fluctuated widely in recent years. Government regulations relating to price, royalties, allowable production and importing and exporting of minerals can adversely affect the Company. There can be no certainty that the Company will be able to obtain all necessary licenses and permits that may be required to carry out exploration, development and operations on any projects it may acquire and environmental concerns about mining in general continue to be a significant challenge for all mining companies. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.DESCRIPTION OF PROPERTIES. Summary The Company, through its indirect wholly-owned subsidiaries, African Mineral Fields Limited and AB Mining Ltd. (each of which are wholly-owned by the Company’s wholly-owned subsidiary, African Mineral Fields Inc. (“AMF”)), has a 100% interest in four mineral projects in Uganda (comprising 7 mineral exploration licenses): Buhweju/Rubindi, Kigumba/Masindi, Kidera, and Nyanga. 11 Table of Contents Properties in Uganda Property Description and Location The Buhweju/Rubindi, Kigumba/Masindi, Kidera and Nyanga Properties comprising approximately 2,166.12 sq. km. are located in central, southern and southwestern Uganda in East Africa.The properties are covered by valid exploration licenses, 7 in total. Buhweju/Rubindi Property The Buhweju/Rubindi Property is located some 300 km southwest of the capital Kampala in the Bushenyi and Mbarara districts of south-western Uganda. The Property is approximately centred at Latitude 0° 20’S and Longitude 30° 32’E.The property consists of one exploration license covering an area of 429.00 sq. km. Kigumba/Masindi Property The Kigumba/Masindi Property is located some 200 km north-northwest of the capital Kampala in the Masindi district of western Uganda. The Property is approximately centred at Latitude 1° 53’N and Longitude 31° 50’E.The property consists of three exploration licenses covering an area of 1,406 sq. km. Kidera Property The Kidera Property is located some 120 km north of the capital Kampala in the Kamuli and Kayunga districts of central Uganda. The Property is approximately centred at Latitude 1° 20’N and Longitude 32° 53’E.The property consists of one exploration license covering an area of 240 sq. km. Nyanga Property The Nyanga Property is located some 380 km southwest of the capital Kampala in the Ntungamo district of south-western Uganda. The Property is approximately centred at Latitude 0° 57’S and Longitude 30° 11’E.The property consists of two exploration license covering an area of 91.12 sq. km. Regional Geology The Archaean Ugandan Craton is part of the African Plate, a large area of continental crust consisting of the accretion of small cratons (e.g. Uganda, Tanzania) welded together by Proterozoic mobile belts.Much of northern and central Uganda is underlain by Archaean basement gneisses.The southwest part of the country, including the exploration licenses of Magnus, is largely underlain by Proterozoic sediments, minor volcanics and intrusive granites.Major rift faulting commenced in the Tertiary and continued to the present.Tertiary volcanism of mafic to intermediate composition and minor carbonatites also occurred.This includes the formation of large shield volcanoes, the most prominent in Uganda being Mt. Elgon on the Kenyan border.Great thicknesses of Tertiary to Recent sediments fill the fault valleys, especially along the Western, or Albertine, Rift in western Uganda. Precambrian rocks underlie two-thirds of Uganda. Archaean rocks are exposed in the southeast where they are part of the extensive granite-greenstone terrane of the Tanzanian Craton. Three major Proterozoic belts underlie central and west Uganda: the Paleoproterozoic Buganda-Toro metasediments, the Mesoproterozoic Karagwe-Ankolean (Kibaran) Belt in the southwest of the country and Neoproterozoic Pan-African rocks. The Neoproterozoic includes the Bunyoro Series with tillites and argillites, and the undeformed shallow water sediments of the Bukoban Supergroup. Tertiary to Recent sediments have filled parts of the down-faulted Western Rift. Tertiary carbonatites and Cenozoic volcanics are related to rift activities and occur along the eastern and western borders of the country. 12 Table of Contents Mineralization Buhweju/Rubindi Property The style of gold mineralization at the Rubindi area is similar to Mashonga, and is also associated with shear zones hosted by early-Proterozoic schists which are adjacent to late tin-bearing granite intrusions. An unconformity related gold system is used to model the style of mineralisation, with the younger, mid-Proterozoic karagwe Ankolean system forming an unconformable relationaship with the older Buganda Toro system. In the basement schists and granites, a TAG model is being used in an attempt to understand the mineralization where an Intrusion Related Gold system is expected along with skarn and pegmatite host rocks. Kigumba/Masindi Property The style of mineralization at the Kigumba area is expected to be related to a large 22km long by up to 4km wide radiometrics anomaly, which was identified from the airborne geophysical survey covering 80% of the country. The uranium response is particularly strong, so the area will be tested initially for uranium potential associated with the sheared limb of a folded sequence. Kidera Property The style of mineralization at the Kidera area is expected to be related to a large 7km by 5km circular radiometrics anomaly, which was identified from the airborne geophysical survey covering 80% of the country. This radiometrics anomaly has a similarity in size to the carbonatite complexes such as Tororo and Sukulu Hills, located in the southeastern part of Uganda. The large anomaly will be examined for vermiculite, phosphate and rare earth metals, commonly associated with carbonatite rocks.In addition, a field of distinct magnetic bullseyes, will be tested for diamond potential, as they resemble kimberlite pipes. Nyanga Property The style of mineralization at the Nyanga area is tantalum which is associated with large pegmatite bodies that are hosted by metasedimentary rocks of Karagwe-Ankolean age. Mining operations at three locations at Nyanga occurred during the 1930 – 1960’s producing a total of 130,000t tantalum. These operations were suspended in 1960. The Nyanga deposit is hosted by a pegmatite body measuring 370m and with a width of approximately 54m. Exploration Kigumba/Masindi Project On May 12, 2008, a mineral exploration license covering 363 square kilometers of land in western Uganda (the “Kigumba/Masindi Property”) was granted to the Company. A 20km long uranium anomaly on the license was picked up by processing the data from the airborne geophysical survey was flown over 80% of Uganda. Since acquiring this licence, three additional licences totalling 1402.55 square kilometers were also acquired. The original 363 sq km license expired during the fiscal year. Work completed at the Kigumba/Masindi Property includes 84 soil samples collected along three sample lines totaling 9,400 metres and hand-held scintillometer readings taken along five lines totaling 11,545 metres. These surveys were conducted across the main uranium radiometric anomaly. 13 Table of Contents The results of this ground survey indicated that there is a distinct enriched zone, with an element association of U, Th, K, Ce and La (the last two elements being Rare Earth Elements), which is closely associated with the airborne anomaly. The partial leach semi-quantitative analytical method shows that Uranium reaches a maximum value of 18 ppm above a background of some 1.6 ppm and Thorium has a maximum value of 103 ppm. The anomalous U and Th samples were re-analyzed by means of pressed pellet XRF for more quantitative results. The soil values show Uranium values reaching 35 ppm and Thorium values reaching 141 ppm. Buhweju/Rubindi Project On May 12, 2008, a mineral exploration license covering 291 square kilometers of land in southwestern Uganda (the “Buhweju/Rubindi Property”) was granted to the Company. Since acquiring this licence, an additional licence covering 429 square kilometers was also acquired. The original 291 sq km license expired during the period. Work completed at the Buhweju/Rubindi property includes 113 stream sediment samples and 3 rock grab samples from rivers and streams which drain off the Buhweju plateau to the west. The results show no obvious areas of anomalous gold for follow up exploration. The preliminary assay reports indicated a value of >10 ppm in a sample on Rubindi EL, but this high value was not replicated on check and re-assay of this sample. Another sample on Kanoni EL returned 2.36 ppm gold in the first assay but again this was not replicated in the check assay, which returned <0.001ppm. There could be an indication of nugget coarse gold. Uranium (U) values are in general higher on the Kanoni EL, situated over basement rocks. These values are up to 74ppm. Kidera Project On June 30, 2008, a mineral exploration license covering 485 square kilometers of land in central Uganda (the “Kidera Property”) was granted to the Company. The Company is evaluating this project for tantalum, rare earth metals and diamonds, based on interpretation of airborne radiometric and magnetic anomalies. This license was renewed in the fiscal year but reduced to 240 sq km. During the year a ground survey across a large radiometric anomaly and single point magnetic anomalies was completed. A total of 156 soil samples were collected along seven lines totaling 31,200 metres, 55 heavy mineral concentrate samples along four lines totaling 5,000 metres and 68 rock samples collected over outcropping granite. This first phase of surface geochemical exploration has shown that there is a low potential for rare metals – REE, Tantalum and Niobium. The radiometric anomaly prominently displayed in the airborne coverage is underlain by silica rich per-aluminous granitic rocks. These rocks are not ideally suited for rare metal mineralisation, and the results indicate background levels with no clear evidence for anomalous concentrations. Results from heavy mineral concentrates show that six out of sixteen samples reported possible kimberlite indicator minerals. Nyanga Project On June 30, 2008, a mineral exploration license covering 23.28 square kilometers of land in central Uganda (the “Nyanga Property”) was granted to the Company.On June 16, 2010, a further mineral exploration license covering 79.60 square kilometers was granted to the west and north of the original Nyanga license. During the 2011 year, the original Nyanga mineral license was renewed but was reduced to 11.52 sq km. The Company intends to evaluate the tantalum potential at this project. An exploration report on the Nyanga quarry was obtained by the Company which included historical information and work conducted in 2000. Results from this period indicate selected high grades of tantalum and niobium in channel trench samples from historical artisanal mine workings. 14 Table of Contents Future Plans On its core properties in Uganda, Magnus intends to undertake low cost exploration and add value by evaluating new targets generated by the high resolution geophysical survey that has been completed over 80% of the country. The Company is targeting strategic minerals, in particular uranium, lithium, tantalum, Rare Earths and vermiculite, while at the same time investigating kimberlite potential (for diamonds) and expanding the existing knowledge base for gold mineralization. Over the course of fiscal year 2012, the Company intends to partner or sell some of its Ugandan exploration portfolio. The Company intends to determine which projects it can reasonably maintain where it can conduct cost-effective further exploration and which projects will require significant capital that would necessitate teaming up with joint venture partners or the sale of particular projects. Leased Office Space The Company currently leases administrative offices in Entebbe, Uganda and Vancouver, Canada.These leased properties are described in the table below: Address Approximate Size Lease Term Approx. Monthly Cost Plot 1A, Mugwanya Road Entebbe, Uganda Shared Space 2,500 Square Feet Month-to-Month USD$550 522-625 Howe Street Vancouver, BC Canada V6C 2T6 654 Square Feet One Year C $2,014 (approximately $US 2,112) ITEM 3.LEGAL PROCEEDINGS The Company is not involved in any legal proceedings at July 31, 2011. ITEM 4.SUBMISSION OF MATTERS TO VOTE OF SECURITY HOLDERS There were no matters submitted to a vote of security holders, through the solicitation of proxies or otherwise, during the fourth quarter of the fiscal year covered by this report. PART II ITEM 5.MARKET FOR COMPANY'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The common shares of Magnus are listed and posted for trading trading on the Pink Sheets over-the-counter quotation system under the symbol “MGNU”. The market for Magnus’ common stock is limited, volatile and sporadic.The following table sets forth the high and low sale prices relating to Magnus’ common stock since it was listed and posted for trading on the OTCBB.These quotations reflect inter-dealer prices without retail mark-up, mark-down, or commissions, and may not reflect actual transactions. 15 Table of Contents Quarter Ended High Trade Low Trade April 30 July 31 October 31 January 31 April 30 July 31 October 31 January 31 April 30 July 31 October 31 January 31 April 30 July 31 October 31 January 31 April 30 July 31 October 31 January 31 April 30 July 31 October 31 January 31 April 30 July 31 October 31 January 31 April 30 July 31 October 31 January 31 April 30 July 31 October 29 16 Table of Contents Holders As of November 2, 2011, Magnus had at least 225 shareholders of record. Dividends The Company has never paid dividends. While any future dividends will be determined by the directors of the Company after consideration of the earnings, financial condition and other relevant factors, it is currently expected that available cash resources will be utilized in connection with the ongoing acquisition, exploration and development programs of the Company. Section 15(g) of the Securities Exchange Act of 1934 The Company’s shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended, which imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by this Section 15(g), the broker/dealer must make a special suitability determination for the purchase and must have received the purchaser's written agreement to the transaction prior to the sale. Consequently, Section 15(g) may affect the ability of broker/dealers to sell the Company’s securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and the secondary market; terms important to an understanding of the function of the penny stock market, such as "bid" and "offer" quotes, a dealers "spread" and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customer’s rights and remedies in causes of fraud in penny stock transactions; and, the NASD's toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Securities Authorized for Issuance Under Equity Compensation Plans The following table sets forth information as of the end of the fiscal year ended July 31, 2011, with respect to compensation plans (including individual compensation arrangements) under which equity securities of the Company are authorized for issuance, aggregated as follows: (i) all compensation plans previously approved by security holders; and (ii) all compensation plans not previously approved by security holders. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders - - - Equity compensation plans not approved by security holders(1) 2,002,000 shares upon exercise of stock options $0.50 per share 3,998,000 stock options Total Notes: The Company’s Board of Directors adopted a stock option plan on January 9, 2004.See below for details of this plan. 17 Table of Contents On January 9, 2004, the Board of Directors of the Company unanimously approved and adopted a stock option plan (the “Stock Option Plan”).The purpose of the Stock Option Plan is to advance the interests of the Company and its shareholders by affording key personnel of the Company an opportunity for investment in the Company and the incentive advantages inherent in stock ownership in the Company. Pursuant to the provisions of the Stock Option Plan, stock options (the “Stock Options”) will be granted only to key personnel of the Company, generally defined as a person designated by the Board of Directors upon whose judgment, initiative and efforts the Company may rely including any director, officer, employee or consultant of the Company. The Stock Option Plan is to be administered by the Board of Directors of the Company, which shall determine (i) the persons to be granted Stock Options under the Stock Option Plan; (ii) the number of shares subject to each option; (iii) the exercise price of each Stock Option; and (iv) whether the Stock Option shall be exercisable at any time during the option period of ten (10) years or whether the Stock Option shall be exercisable in installments or by vesting only. The Stock Option Plan provides authorization to the Board of Directors to grant Stock Options to purchase a total number of shares of common stock of the Company, not to exceed thirty percent (30%) of the total issued and outstanding shares of common stock of the Company as at the date of adoption by the Board of Directors of the Stock Option Plan. At the time the Stock Option is granted under the Stock Option Plan, the Board of Directors shall fix and determine the exercise price at which shares of common stock of the Company may be acquired; provided, however, that any such exercise price shall not be less than that permitted under the rules and policies of any stock exchange or over-the-counter market which is applicable to the Company. In the event an optionee who is a director or officer of the Company ceases to serve in that position, any Stock Option held by such optionee generally may be exercisable within up to ninety (90) days after the effective date that his position ceases, and after such ninety-day period any unexercised Stock Option shall expire unless otherwise approved by the Company’s board of directors. In the event an optionee who is an employee or consultant of the Company ceases to be employed by the Company, any Stock Option held by such optionee generally may be exercisable within up to ninety (90) days (or up to thirty (30) days where the optionee provided only investor relations services to the Company) after the effective date that his employment ceases, and after such ninety or thirty-day period any unexercised Stock Option shall expire unless otherwise approved by the Company’s board of directors. No Stock Options granted under the Stock Option Plan will be transferable by the optionee, and each Stock Option will be exercisable during the lifetime of the optionee subject to the option period of ten (10) years or limitations described above. Any Stock Option held by an optionee at the time of his death may be exercised by his estate within one (1) year of his death or such longer period as the Board of Directors may determine. The exercise price of a Stock Option granted pursuant to the Stock Option Plan shall be paid in cash or certified funds upon exercise of the option. Incentive Stock Options The Stock Option Plan further provides that, subject to the provisions of the Stock Option Plan, the Board of Directors may grant to any key personnel of the Company who is an employee eligible to receive options one or more incentive stock options to purchase the number of shares of common stock allotted by the Board of Directors (the “Incentive Stock Options”). The option price per share of common stock deliverable upon the exercise of an Incentive Stock Option shall be no less than fair market value of a share of common stock on the date of grant of the Incentive Stock Option. In accordance with the terms of the Stock Option Plan, “fair market value” of the Incentive Stock Option as of any date shall not be less than the closing price for the shares of common stock on the last trading day preceding the date of grant. The option term of each Incentive Stock Option shall be determined by the Board of Directors, which shall not commence sooner than from the date of grant and shall terminate no later than ten (10) years from the date of grant of the Incentive Stock Option, subject to possible early termination as described above. 18 Table of Contents As of the date of this Annual Report, the Company has 2,002,000 Stock Options and/or Incentive Stock Options outstanding. By action of the majority shareholders which occurred on May 4, 2004, the majority of the shareholders of the Company approved the Stock Option Plan and the Board of Directors is authorized, without further shareholder approval, to grant stock options from time to time to acquire up to an aggregate of 6,000,000 shares of the Company’s restricted common stock. Recent Sales of Unregistered Securities The Company did not issue any equity securities in the fiscal year 2011. Purchase of Equity Securities by the Company and Affiliated Purchasers During the fiscal year ended July 31, 2011, no purchases were made by or on behalf of the Company or any “affiliated purchaser” (as defined in §240.10b-18(a)(3) of Regulation S-K), of shares or other units of any class of the Company’s equity securities. ITEM 6. SELECTED FINANCIAL DATA (Loss) from Continuing Operations ) Net income (loss) from discontinued operations ) ) ) - Net income (loss ) for the year ) - (Loss) from Continuing Operations per share ) Net income (loss) from discontinued operations per share - 0.04 - 0.02 ) ) ) - Net income (loss ) for the year per share - - ) Total Assets See notes 1 and 4 to the financial statements included herein for details of business combinations and components held for sale which affect the comparability of this data. See Item 1A herein for explanation of risk factors which may cause this data not to be indicative of future financial condition or results of operations. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the consolidated financial statements of the Company for the period ended July 31, 2011, and the related notes thereto. Overview Magnus is currently in the development stage and is engaged in the acquisition, exploration and development of precious and base metals.To this end, the Company has obtained licenses and permits of its current property portfolio directly itself. The Company may enter into agreements that require it to contribute capital toward the exploration and development of various properties while requiring the joint venture partner to obtain or contribute mineral rights for desirable mineral properties, and obtain all required permits and licenses to commence exploration and mining activities.Similarly, the Company may also find joint venture partners for its currently wholly-owned projects. 19 Table of Contents Outlook At July 31, 2011, the price of gold was $1,614.30 per ounce (source: www.kitco.com) compared to $1,181.40 at July 31, 2010, representing an increase of approximately 36.6 %. Similarly, the value of copper and the value of silver both increased during the same period. Gold prices have increased since July 31, 2010 but future prices are uncertain. On August 26, 2011 the price of gold was $1,829.10 per ounce. The Company does not currently generate operating cash flows. Subject to sustained mineral prices, discovery of mineable reserves and successful financing, management expects to generate revenues and cash flows in the future. The Company had a working capital deficiency of $409,903 at July 31, 2011 (2010- $890,146). The Company has 100% ownership of its Uganda projects and does not have any joint venture projects that require it to make expenditures to earn its interest. While the Company has been successful in raising money by private placements of common shares in the past, there are no guarantees that the Company will be successful in the future. Management believes, however, that absent sufficient funding through a private placement or some other financing the Company will not generate sufficient revenue to cover any shortfall in the next year. Results from Operations Summary The Company's consolidated net loss for the year ended July 31, 2011 was $239,769 or $0.004 per share compared to the previous year’s consolidated net income of $1,459,097 or $0.03 per share. The primary factor in achieving net income in the 2010 year was the collection of proceeds of the sale of Long Teng Mining which resulted in recognition of recovery of bad debt since a bad debt provision had been taken for the full amount of the proceeds receivable at the end of the previous year, plus additional proceeds that were negotiated and received as penalties for late payment. Bad debt recovery from the collection of such proceeds in the current year was $60,000.Net loss from continuing operationsfor the year ended July 31, 2011 was $299,769 or $0.01 per share compared to the previous year’s net loss from continuing operationsof $481,615or $0.01 per share. The largest expense in 2011 was legal and professional fees. The second largest expense in 2011 was consulting fees primarily to the CEO. Mineral production and revenue As the Company is still an exploration stage company and in the exploration stage of development on the Company’s properties, it has not, as of yet, produced any revenues nor produced any minerals. Exploration, property evaluation and holding costs Exploration expenses totaled $20,575 in 2011, compared to $75,630 in 2010, including geological expenses and exploration licenses. The decrease in 2011is due to the further reduction of exploration activity in Uganda by Magnus because of lack of available capital. Corporate administration and investor relations Corporate administrative and investor relations costs were $42,625 in the 2011 year compared to $67,484 in 2010.The decrease from 2010 is due to reducing such activities as the Company was mostly inactive in the 2011 year. 20 Table of Contents Interest Interest expense decreased to $40,908 in 2011 from $60,680 in 2010 due to lower average outstanding balnce of shareholders’ loans upon which imputed interest was based. Stock-based compensation Stock-based compensation expenses of $15,025 decreased from $77,708 in 2010. The decrease from 2010 is due to granted options becoming fully vested. Financial Position, Liquidity and Capital Resources Cash used in Operations Cash used in operations was $213,669 in the 2011 year compared to cash uses of $991,363 in 2010.The decrease from 2010 is primarily due to payment of outstanding accounts payable and accrued liabilities in 2010 and the reduction in loss from operations as described above. Financing Activities The Company used cash for financing activities of $18,064 in the 2011 year compared to using cash of $836,785 in 2010. The decrease is due to decrease in repayments of demand loan and loans from shareholders in 2011. Liquidity and Capital Resources At July 31, 2011, the Company's total assets were $14,183 as compared to $236,442 in 2010. Long-term liabilities as of July 31, 2011 totaled $966,880 as compared to $0 in 2010.The Company had a working capital deficiency of $409,903 at July 31, 2011 as compared to $890,146 at July 31, 2010. The decrease is due to restructuring shareholders’ loans, formerly due on demand, into loans with maturity of three years. Major uses of cash in the next fiscal year are expected to be related to proposed exploration activities in Uganda and corporate administration. The consolidated financial statements have been prepared on a going-concern basis which assumes that the Company will be able to realize assets and discharge liabilities in the normal course of business for the foreseeable future. The Company has experienced total losses during the exploration stage amounting to $20,607,287 as of July 31, 2011.As of July 31, 2011, the Company had a bank overdraft and therefore insufficient cash to sustain operations over the course of the next twelve months. These factors raise substantial doubt about the Company's ability to continue as a going concern.The ability of the Company to meet its commitments as they become payable, including the exploration and development of mineral properties and projects, is dependent on the ability of the Company to obtain necessary financing or achieving a profitable level of operations.There are no assurances that the Company will be successful in achieving these goals. The Company is in the process of exploring and evaluating its mineral properties and projects and has not yet determined whether these properties contain economically recoverable ore reserves.The underlying value of the mineral properties is entirely dependent on the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete development and upon future profitable productionor sufficient proceeds from the disposition thereof. Over 2010 and2011, the Company has decreased its costs significantly and intends to maintain costs at a minimum while allowing the Company to do the next phases of exploration on its projects. The Company will evaluate over the coming year whether it makes sense to divest or reduce some of its Uganda projects by either bringing in another partner(s), and/or selling in whole or in part its interests in such projects. In addition, the Company intends to raise some equity financing in the coming year. 21 Table of Contents The financial statements do not give effect to adjustments to the amounts and classifications to assets and liabilities that would be necessary should the Company be unable to continue as a going concern. Critical Accounting Policies Principles of Consolidation The consolidated financial statements include accounts of the Company and its direct and indirect wholly-owned subsidiaries.All significant inter-company balances and transactions are eliminated. The statement of operations includes the results of operations for AMF since May 1, 2007, the date of acquisition, as well as the results of Western Mining and Long Teng up to the dates of disposition of those companies. Mineral Properties and Exploration Expenses Mineral property acquisition costs are capitalized and carried at cost, subject to write-down in case of impairment.Exploration costs are charged to operations as incurred until such time that proven or probable ore reserves are discovered.From that time forward, the Company will capitalize all development costs to the extent that future cash flow from reserves equals or exceeds the costs deferred.The deferred costs will be amortized using the unit-of-production method when a property reaches commercial production. As of July 2011, the Company did not have proven or probable reserves. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Transactions with Related Parties / Subsequent Events In the year ended July 31, 2011, the Company incurredfees of $75,174 (2010 - $70,937) to the chief executive officer of the Company for consulting services rendered.Total amount owed to the chief executive officer at July 31, 2011 for consulting services is $976 (2010 - $ 11,555). The Company incurred no fees to a former director of the Company (2010 - $2,197) for geological consulting services rendered .The total amount owed to this former director at July 31, 2011 in respect of fees is $44,134 (2010- $44,386). As at July 31, 2011, the Company had an accrued liability of $18,581 (2010 - $18,581) to a relative of a director in respect of consulting fees rendered in 2006. As at July 31, 2011, Magnus had received $3,137,829 in proceeds from the sale of Long Teng, not including proceeds collected and not yet remitted by an intermediary the Company engaged to effect exchange of the currency to US Dollars and transmission to the Company’s office in Canada, and was still owed $118,901 by the intermediary. ITEM 7A. QUANTITATIVE AND QUALITIATIVE DISCLOSURES ABOUT MARKET RISK Market risk represents the risk of loss that may impact our financial position, results of operations or cash flows due to adverse change in foreign currency and interest rates. 22 Table of Contents Exchange Rate Our reporting currency is United States Dollars (“USD”).In Uganda, the currency is the Ugandan shilling (“UGX”).On July 31, 2011, the exchange rate was UGX 2,564.4 US$1.00. In China, the currency is the Renminbi yuan (“RMB”). On July 31, 2011, the exchange rate was RMB 1 US $0.1554. Interest Rate The Company has restructured shareholders’ loans into three-year loans with a fixed interest rate of 8%. In Uganda, interest rates are generally stable.Loans of the Company, if any, typically relate to trade payables and are short term.However, the Company’s debt is likely to rise if it develops a physical plant in connection with any of its mineral properties, and if interest rates rose at the same time this could have a significant impact on our operating and financing activities. We have not entered into derivative contracts either to hedge existing risks or for speculative purposes. All principle and interst under loan-term debt are due on July 31, 2014. 23 Table of Contents ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Index to the Financial Statements Index Report of Independent Registered Public Accounting Firm dated November 12, 2010 25 Consolidated Balance Sheet 26 Consolidated Statement of Operations 27 Consolidated Statement of Cash Flows 28 Consolidated Statement of Stockholders’ Equity (Deficit) 29 Notes to the Consolidated Financial Statements 32 24 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of Magnus International Resources Inc. (An exploration stage company) We have audited the accompanying consolidated balance sheets of Magnus International Resources Inc. (an exploration stage company) as of July 31, 2011 and July 31, 2010, the related consolidated statement of stockholders’ equity (deficit) for the years ended July 31, 2011, 2010, 2009, 2008, 2007 and 2006, and the related statements of operations and cash flows for the years ended July 31, 2011 and July 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of July 31, 2011 and July 31, 2010 and the results of its operations and its cash flows for the years ended July 31, 2011 and July 31, 2010, and the changes in stockholders’ equity (deficit) for the years ended July 31, 2011, 2010, 2009, 2008, 2007 and 2006. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2, the Company has recurring losses from operations since inception, a cash deficiency, a working capital deficiency and has a shareholder’s deficit that raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Schumacher & Associates, Inc. Certified Public Accountants 2525 15th Street, Suite 3H Denver, Colorado 80211 November 12, 2011 25 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) Note 2 - Basis of Presentation - going concern July 31 July 31 ASSETS CURRENT ASSETS Cash and cash equivalents $
